MOORE, Circuit Judge,
dissenting.
I respectfully dissent from the majority opinion. According to Carieo, whose view of the facts is not disputed by defendants for purposes of this summary judgment motion, Minnifield approached Carieo with clenched fists and stood over Carieo shaking his fists for a number of seconds before he struck Carieo in the right eye. Minnifield then grabbed Carico’s wrists in an attempt to pull Carieo from his chair. Ireland and Benton were in the doorway during this altercation, only approximately four feet away, yet they did not act until the chair tussle. Surely if Minnifield had waved a knife over Carieo before actually hitting him, Benton and Ireland could not stand by idly, but they would instead have had a duty to intervene. The fact that Minnifield shook his fists over Carieo rather than waved a knife over him does not eliminate Benton and Ireland’s duty to intervene to prevent harm to Carieo. *642They were aware of a substantial risk of serious harm to Carico; their intervention was too little and too late. Qualified immunity is inappropriate with respect to the claim against Benton and Ireland for their failure to intervene. Because this claim is distinct from any claim of falsification of a misconduct report, it is not barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), or its progeny.